AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case
                                                                                                               FILED
                                        UNITED STATES DISTRICT Co
                                          SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN A C
                                   V.                               (For Offenses Committed On or After November 1, 1987)

                  Guillermo Ruiz-Jarquin                               Case Number:          20-cr-00344-AHG
                                                                    Joanna J. Martin
                                                                    Defendant's Attorney
USM Number                         92416298
• -
THE DEFENDANT:
IZl   pleaded guilty to count(s)        1 OF THE INFORMATION

D   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Connt
Title & Section                     Natnre of Offense                                                                Nnmber(s)
8 USC 1325(a)(3)                    Unlawful Attempted Entry by an Alien (Misdemeanor)                                    I




    The defendant is sentenced as provided in pages 1 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

IZl   Count(s) Underlying Complaint                           is         dismissed on the motion of the United States.

      Assessment : $
[Zl   Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
      waived and remitted as uncollectible.
D     JVTA Assessment*: $
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
l:8J No fine                  •     Forfeiture pursuant to order filed                                          , included.herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                    Jan nary 30 2020
                                                                    Date oflmposition of Sentence



                                                                    HOW. ALLISON H. GODDARD
                                                                    UNITED STATES DISTRICT JUDGE
r

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                Guillermo Ruiz-Jarquin                                                    Judgment - Page 2 of2
CASE NUMBER:              20-cr-00344-AHG

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 SIXTY (60) DAYS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at
                 --------- P.M.                               by-~----'-----------
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on                                            to ·
                                                                            ---------------
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                      y




                                                                                                     20-cr-00344-AHG
